Citation Nr: 0330749	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  99-16 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether the veteran is competent for Department of Veterans 
Affairs (VA) purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from December 
1964 to May 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana.  

The Board previously considered and remanded the case in 
September 2001.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West 2002)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits. 

In its September 2001 remand, the Board asked the RO to 
review the file and ensure that all notification and 
development action required by VCAA were fully complied with 
and satisfied.  The RO attempted to do this with a letter 
dated in October 2001.  

Subsequently, the United States Court of Appeals for 
Veterans Claims determined that the type of general wording 
use in the RO's October 2001 letter was not sufficient to 
comply with VCAA.  Particularly, the RO must notify the 
veteran and his representative of the evidence necessary to 
substantiate the claim, the evidence which VA will get, and 
the evidence to be provided by the claimant.  Cf. Quartuccio 
v. Principi, 16 Vet. App. 183, 187, 188 (2002).  

In this case, the evidence necessary to substantiate the 
claim is competent medical evidence that the veteran has the 
capacity to contract or manage his own affairs, including 
the disbursement of funds without limitation.  As set forth 
below, VA will attempt to obtain a medical opinion on this 
question.  If the opinion obtained by VA is against 
competency, the veteran must submit competent medical 
evidence that he has the capacity to contract or manage his 
own affairs, including the disbursement of funds without 
limitation.  38 C.F.R. § 3.353 (2003).  

In September 2001, the Board requested a medical examination 
with the examiner to provide an opinion as to whether the 
veteran had the mental capacity to contract or manage his 
own affairs, including the disbursement of funds without 
limitation.  The examination was conducted but the examiner 
failed to clearly respond to this critical question.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the 
Board must return case to the RO for a response to this 
question.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 
02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The Court 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCAA duty to notify letter is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for 
response.  In this case, the October 2001 letter from the RO 
to the veteran gave him 60 days to respond, not one year.  
Therefore, since this case is being remanded for additional 
development or to cure a procedural defect, the RO must take 
this opportunity to inform the appellant that 
notwithstanding the information previously provided, a full 
year is allowed to respond to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  

2.  The RO should notify the veteran 
that the evidence necessary to 
substantiate the claim is competent 
medical evidence that the veteran has 
the capacity to contract or manage his 
own affairs, including the disbursement 
of funds without limitation.  He should 
be told that VA will attempt to obtain a 
medical opinion on this question; 
however, if the opinion obtained by VA 
is against competency, the veteran must 
submit competent medical evidence that 
he has the capacity to contract or 
manage his own affairs, including the 
disbursement of funds without 
limitation.

3.  The claims file should be referred 
to the physician who did the March 2003 
VA Mental Disorders examination.  After 
reviewing the entire record, the doctor 
should provide an opinion as to whether:  

?	the veteran has the capacity to 
contract or manage his own affairs, 
including the disbursement of funds 
without limitation.  

If the physician who did the March 2003 
VA Mental Disorders examination is not 
available or cannot offer an opinion 
without another examination, such 
examination should be scheduled.  In all 
instances, the claims folder should be 
made available to the examiner for 
review and the report should note that 
the claims file was reviewed.  Any 
additional tests or studies indicated by 
the examination should be done.  

4.  Thereafter, the RO should readjudicate 
this claim in light of the evidence added 
to the record since the last supplemental 
statement of the case (SSOC).  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a SSOC.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if 
in order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.


	                  
_________________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




